UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 SERVICE EMPLOYEES
 INTERNATIONAL UNION NATIONAL
 INDUSTRY PENSION FUND, et al.,

                 Plaintiffs,
                                                         Civil Action No. 17-1666 (RDM)
         v.

 CASTLE HILL HEALTHCARE
 PROVIDERS, LLC,

                 Defendant.


                                  MEMORANDUM OPINION

        Plaintiffs Service Employees International Union National Industry Pension Fund, a

multiemployer employee pension plan, and its Trustees (collectively the “Fund”) brought this

action pursuant to the Employee Retirement Income Security Act of 1974 (“ERISA”) seeking,

among other things, to collect unpaid contributions, interest, and liquidated damages from

Defendant Castle Hill Healthcare Providers, LLC (“Castle Hill”). Dkt. 1 at 2 (Compl. ¶ 1). The

dispute centers around whether Castle Hill complied with its obligations under ERISA, as

amended by the Pension Protection Act of 2006 and the Multiemployer Pension Reform Act of

2014 (“MPRA”), and its 2010 collective bargaining agreement with the Service Employees

International Union Local 1199 to make supplemental contributions to the Fund, which fell into

“critical status” in 2009.

        In March 2019, the Court granted in part and denied in part the Fund’s motion for

summary judgment, holding that, although “the Fund ha[d] carried its burden as to Castle Hill’s

failure to comply with its obligations under both the MPRA and the [Fund’s rehabilitation]
plan,” two uncertainties prevented the Court from granting summary judgment in full. Serv.

Employees Int'l Union Nat'l Indus. Pension Fund v. Castle Hill Healthcare Providers, LLC, No.

CV 17-1666 (RDM), 2019 WL 1429536, at *6 (D.D.C. Mar. 30, 2019) (“SEIU I”). First, based

on the record before it, the Court could not resolve the parties’ disagreement as to the rate Castle

Hill was required to contribute to the Fund from October 2014 until the effective date of the

MPRA (January 1, 2015). See id. at *6–8. Second, even for the period after the MPRA went

into effect, the Court concluded that it could not enter judgment as to the specific amounts owed

because of unexplained discrepancies in dates and rates between the first and second set of

calculations submitted by the Fund. Id. at *9–10. The Court, accordingly, granted summary

judgment as to Castle Hill’s liability but denied summary judgment as to the specific amounts

owed. The Court also denied Plaintiffs’ request for injunctive relief, concluding that “[u]ntil the

Court can ascertain the amount that Castle Hill owes, it is premature to issue an injunction

compelling the company to make those payments.” Id. at *10.

       After the Court issued its decision, the parties submitted joint stipulations to resolve the

remaining issues without further briefing. See Dkt. 27. The parties now agree—for the purposes

of this litigation only—on an applicable supplemental contribution rate for the period from

October 2014 to the effective date of the MPRA, as well as the specific rates and payment

periods. Id. at 1–3. Based on these agreed-upon rates and time periods, Plaintiffs have

submitted calculations and an accompanying declaration demonstrating that they are entitled to

$36,193.87 in unpaid contributions from Castle Hill. See Dkt. 28 (Bardes Decl.); Dkt. 28-1

(dietary, housekeeping, and recreational aides spreadsheet); Dkt. 28-2 (certified nurse assistants).

       Because the parties’ original “Collection Policy calls for the collection of interest on

delinquent contributions at the rate of 10% per year, and liquidated damages equal to the amount



                                                 2
of either the interest due or 20% of the delinquent contribution, whichever is greater,” SEIU I,

2019 WL 1429536, at *2, Castle Hill owes Plaintiffs a total of $63,135.99. Although Castle Hill

does not “concede that any amounts are owed,” it acknowledges that the Fund has submitted

materials demonstrating this total and that “the Court has determined that Plaintiffs have met

their burden with regard to damages.” Dkt. 30 at 1.

       The Court will, accordingly, order that judgment be entered in favor of Plaintiffs and

against Defendant in the total amount of $63,135.99.

       A separate Order will issue.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: July 12, 2019




                                                 3